As filed with the Securities and Exchange Commission on December 8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA Mutuals (Exact name of Registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, Texas75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi 700 N. Pearl Street, Suite 900 Dallas, Texas75201 (Name and address of agent for service) (800) 688-8257 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Reports to Stockholders. USA Mutuals Barrier Fund Institutional Class Shares (VICVX) Investor Class Shares (VICEX) Class A Shares (VICAX) Class C Shares (VICCX) USA Mutuals Generation Wave Growth Fund Investor Class Shares (GWGFX) each a series of USA Mutuals Semi-Annual Report September 30, 2014 USA Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone:1-866-264-8783 Web:www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 PORTFOLIO OF INVESTMENTS – USA MUTUALS BARRIER FUND 9 SCHEDULE OF OPTIONS WRITTEN – USA MUTUALS BARRIER FUND 12 PORTFOLIO OF INVESTMENTS – USA MUTUALS GENERATION WAVE GROWTH FUND 14 SCHEDULE OF OPTIONS WRITTEN – USA MUTUALS GENERATION WAVE GROWTH FUND 17 STATEMENTS OF ASSETS AND LIABILITIES 20 STATEMENTS OF OPERATIONS 22 STATEMENTS OF CHANGES IN NET ASSETS 23 FINANCIAL HIGHLIGHTS 25 NOTES TO FINANCIAL STATEMENTS 32 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 48 2 LETTER TO SHAREHOLDERS Dear Shareholders: Fiscal Conditions During Semi-Annual Period Ended September 30, 2014 The U.S. equity market as represented by the S&P 500 Index was up 5.23% for the first quarter (March 31, 2014 to June 30, 2014) of the Funds’ semi-annual period ended September 30, 2014. During the second quarter of semi-annual period, the S&P 500 Index was up 1.13%, producing a total return of 6.42% over the semi-annual period ended September 30, 2014. The fiscal condition of the U.S. economy had statistically improved over the same period, as Gross Domestic Product increased and the household unemployment rate decreased. The U.S. Federal Reserve had decreased the monthly purchases of mortgage and U.S. Government securities to $15 billion per month through the open ended “Quantitative Easing 3”. The Federal Reserve had targeted a lower unemployment rate, and were satisfied with the downwards movement of the rate, and had signaled the systematic decrease in the Quantitative Easing. The rate of the 10 year U.S. Government note decreased from 2.72% to 2.49% over the semi-annual period, even as the Federal Reserve decreased its purchases. Many analysts believe the effectiveness of the Quantitative Easing had diminished, while others believe that interest rates could return to “normal” as the economy improved. Unfortunately with each 1% increase in borrowing cost of the U.S. Treasury, the annual deficit increases by more than $150 billion. The current annual deficit of $564 billion is almost twice the deficit that was produced before the financial collapse of 2008. Historical Market Performance of the Funds During the semi-annual period the USA Mutuals Barrier Fund Investor Class lost 0.68%, the Class A shares lost 0.67%, the Class C shares lost 1.03% and the Institutional Share Class lost 1.78% while the S&P 500 Index gained 6.42%. Barrier Fund’s underperformance was due to significant weakness in the gaming sector driven by slowing revenue growth from Macau, driven by the Chinese Government. In Gaming, Galaxy Entertainment Group Ltd. was down 29.8% and Caesars Entertainment Corp. was down 30.7%. Both the Aerospace/Defense and Alcohol sectors underperformed the S&P 500 Index, with Tobacco producing the only outperformance from the core sector investments. General Dynamics Corp. was the best performing Aerospace/Defense company up 18.3% for the semi-annual period. Heineken N.V. was the best Alcohol company, up 17.6% during the period. Options were sold on selected stocks in the portfolio to generate income and to take advantage of price appreciation, resulting in a positive gain to the portfolio. This option strategy modestly improved the performance in our weaker sectors over the semi-annual period. During the semi-annual period, the Barrier Fund made two private placement investments in craft vodka companies, Hawaii Sea Spirits LLC, producer of Ocean Vodka and Zodiac Spirits, LLC, producer of Zodiac Vodka. The two companies give the portfolio an ability to participate in potential growth in the craft vodka space and add diversification to the Fund’s spirits investments of Brown-Forman Corporation, the largest Alcohol holding and Diageo PLC. The USA Mutuals Generation Wave Growth Fund was down 2.34% during the semi-annual period ended September 30, 2014. The strategy follows a multi-alternative strategy covering Long/Short Equity, Equity Option, Relative Value – Long/Short Debt, Real Assets (Commodities) and Tactical Allocation. Over the semi-annual period ended 3 September 30, 2014, the performance of a comparable index, the IQ Hedge Multi-Strategy Index was up 2.36%. The Fund’s underperformance was a result of the significant decrease in the prices of energy, commodities and precious metals during the period. Gerald Sullivan Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of USA Mutuals Advisors, Inc. and are subject to change, are not guaranteed, and should not be considered investment advice. This report is authorized for use when preceded or accompanied by a prospectus. Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. For a complete list of Fund holdings, please see the Portfolios of Investments and Schedules of Options Written in this report. Mutual fund investing involves risk; principal loss is possible. The Barrier Fund will concentrate its net assets in industries that have significant barriers to entry including the alcoholic beverages, tobacco, gaming and defense/aerospace industries. The Fund may be subject to risks affecting those industries, including the risk that the securities of companies within those industries will underperform due to adverse economic conditions, regulatory or legislative changes or increased competition affecting those industries, more than would a fund that invests in a wide variety of industries. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in smaller companies, which involve additional risk such as limited liquidity and greater volatility. The USA Mutuals Generation Wave Growth Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in smaller companies, which involve additional risk such as limited liquidity and greater volatility. Because the Generation Wave Growth Fund may invest in third-party investment companies, including exchange-traded funds (“ETFs”), open-end mutual funds and other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in shares of mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Please refer to the prospectuses for more information about the Fund, including risks, fees and expenses. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sells it shares. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management and the risk that a position could not be closed when most advantageous. Investing in derivatives could result in losing more than the amount invested. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The IQ Hedge Multi-Strategy Index seeks to replicate the risk-adjusted return characteristics of the collective hedge funds using various hedge fund investment styles, including long/short equity, global macro, market neutral, event-driven, fixed income arbitrage and emerging markets.You cannot invest directly in an index. Diversification does not assure a profit or protect against a loss in a declining market. The USA Mutuals Funds are distributed by Quasar Distributors, LLC. 4 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.If you purchase Class A shares of the Funds you will pay an initial maximum sales charge of up to 5.75% when you invest.A contingent deferred sales charge of 1.00% may be imposed on Class A share purchases of $1 million or more that are redeemed within 18 months of purchase.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemed within twelve months of purchase.The Investor Class shares of the Funds andInstitutional Class shares of the USA Mutuals Barrier Fund charge no sales load.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.Individual retirement accounts (“IRAs”) will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/14 – 9/30/14). Actual Expenses The following table provides information about actual account values and actual expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the respective line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Hypothetical Example for Comparison Purposes The following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending 5 EXPENSE EXAMPLE (Unaudited) (Continued) account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2014 – Annualized April 1, 2014 September 30, 2014 September 30, 2014 Expense Ratio Based on Actual Fund Returns USA Mutuals Barrier Fund Institutional Class* $ 982.20 1.18% Investor Class* 1,000.00 993.20 7.15 Class A* 1,000.00 993.30 7.15 Class C* 1,000.00 989.70 USA Mutuals Generation Wave Growth Fund* 1,000.00 976.60 8.67 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2014 – Annualized April 1, 2014 September 30, 2014 September 30, 2014 Expense Ratio Based on Hypothetical 5% Yearly Returns USA Mutuals Barrier Fund Institutional Class* 1.18% Investor Class* 1,000.00 1,017.90 7.23 Class A* 1,000.00 1,017.90 7.23 Class C* 1,000.00 1,014.14 USA Mutuals Generation Wave Growth Fund* 1,000.00 1,016.29 8.85 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 6 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments USA Mutuals Barrier Fund USA Mutuals Generation Wave Growth Fund Total Returns as of September 30, 2014* USA Mutuals Barrier Fund – S&P 500 Average Total Returns Institutional Class Index Six months -1.78% 6.42% USA Mutuals Barrier Fund – S&P 500 Average Total Returns Investor Class Index Six months -0.68% 6.42% One year 9.04% 19.73% Average annual three years 22.04% 22.99% Average annual five years 16.39% 15.70% Average annual ten years 9.54% 8.11% Average annual since inception 8/30/02 10.55% 8.74% 7 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) USA Mutuals Barrier USA Mutuals Barrier Fund – Class A Fund – Class A S&P 500 Average Total Returns (with sales charge)* (without sales charge)* Index Six months -6.39% -0.67% 6.42% One year 2.76% 9.04% 19.73% Average annual since inception 12/8/11 16.82% 19.31% 20.69% USA Mutuals Barrier USA Mutuals Barrier Fund – Class C Fund – Class C S&P 500 Average Total Returns (with sales charge)* (without sales charge)* Index Six months -2.03% -1.03% 6.42% One year 7.19% 8.19% 19.73% Average annual since inception 12/8/11 18.45% 18.45% 20.69% USA Mutuals Generation Wave Growth Fund – S&P 500 IQ Hedge Multi- Average Total Returns Investor Class Index Strategy Index** Six months -2.34% 6.42% 2.36% One year 3.06% 19.73% 6.49% Average annual three years 11.12% 22.99% 5.55% Average annual five years 6.58% 15.70% 3.18% Average annual ten years 3.55% 8.11% N/A*** Average annual since inception 6/21/01 2.83% 5.65% N/A*** * With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class A and Class C. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would be reduced. ** Returns for the IQ Hedge Multi-Strategy Index do not reflect the reinvestment of dividends. *** The IQ Hedge Multi-Strategy Index’s inception was October 31, 2007. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The S&P 500 Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The IQ Hedge Multi-Strategy Index seeks to replicate the risk-adjusted return characteristics of the collective hedge funds using various hedge fund investment styles, including long/short equity, global macro, market neutral, event-driven, fixed income arbitrage and emerging markets. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 8 PORTFOLIO OF INVESTMENTS USA Mutuals Barrier Fund September 30, 2014 (Unaudited) COMMON STOCKS 96.3% Shares Value Aerospace & Defense 25.5% The Boeing Co.(c) $ General Dynamics Corp.(c) Honeywell International Inc.(c) Lockheed Martin Corp.(c) Northrop Grumman Corp.(c) Raytheon Co.(c) Rolls-Royce Holdings PLC(a)(b) Smith & Wesson Holding Corp.(a)(c) Sturm, Ruger & Co., Inc.(c) United Technologies Corp.(c) Alcoholic Beverages 22.1% AMBEV S.A. - ADR(b) Anheuser-Busch InBev SA/NV(b) Anheuser-Busch InBev SA/NV - ADR(b) The Boston Beer Co., Inc.(a) Brown-Forman Corp. - Class B Carlsberg A/S(b) Constellation Brands, Inc. - Class A(a)(c) Diageo PLC - ADR(b) Hawaii Sea Spirits LLC - Class C(a)(e)(f) Heineken N.V.(b) Molson Coors Brewing Co. - Class B(c) Pernod Ricard S.A.(b) SABMiller PLC(b) Casinos, Gambling & Lotteries 22.3% Boyd Gaming Corp.(a) Caesars Acquisition Co.(a) Caesars Entertainment Corp.(a)(c) Churchill Downs Inc. Galaxy Entertainment Group Ltd.(b) Gaming and Leisure Properties, Inc. International Game Technology Ladbrokes PLC(b) The accompanying notes are an integral part of these financial statements. 9 PORTFOLIO OF INVESTMENTS (Continued) USA Mutuals Barrier Fund September 30, 2014 (Unaudited) COMMON STOCKS 96.3% (Continued) Shares Value Casinos, Gambling & Lotteries 22.3% (Continued) Las Vegas Sands Corp.(c) $ MGM China Holdings Ltd.(b) MGM Resorts International(a)(c) Penn National Gaming, Inc.(a) Sands China Ltd.(b) SJM Holdings Ltd.(b) William Hill PLC(b) Wynn Macau, Ltd.(b) Wynn Resorts, Ltd.(c) Tobacco Manufacturing 26.4% Altria Group, Inc.(c) British American Tobacco PLC - ADR(b) Imperial Tobacco Group PLC(b) Lorillard, Inc.(c) Philip Morris International Inc. Reynolds American Inc.(c) Total Common Stocks (Cost $218,664,702) PREFERRED STOCKS 3.4% Alcoholic Beverages 3.4% Hawaii Sea Spirits LLC - Class C(a)(e)(f) Zodiac Spirits, LLC - Class A(a)(e)(f) Total Preferred Stocks (Cost $9,975,000) The accompanying notes are an integral part of these financial statements. 10 PORTFOLIO OF INVESTMENTS (Continued) USA Mutuals Barrier Fund September 30, 2014 (Unaudited) SHORT-TERM INVESTMENTS 0.8% Shares/Principal Value Investment Company 0.4% Fidelity Institutional Money Market Portfolio. 0.040%(d) $ Total Investment Company (Cost $1,153,157) U.S. Treasury Bill 0.4% 0.014%, 10/9/2014 $ Total U.S. Treasury Bill (Cost $1,259,996) Total Short-Term Investments (Cost $2,413,153) Total Investments (Cost $231,052,855) 100.5% Liabilities in Excess of Other Assets (0.5)% ) TOTAL NET ASSETS 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of September 30, 2014 the fair value of collateral is $75,440,562. (d) This security has a fluctuating yield. The yield listed is the 7-day yield as of September 30, 2014. (e) Illiquid restricted security fair valued by Valuation Committee as delegated by the USA Mutuals Board of Trustees. (f) Private Placement. ADR – American Depositary Receipt. PLC – Public Limited Company. The accompanying notes are an integral part of these financial statements. 11 SCHEDULE OF OPTIONS WRITTEN USA Mutuals Barrier Fund September 30, 2014 (Unaudited) WRITTEN CALL OPTIONS 0.8% Contracts Value Altria Group, Inc.: Expiration: November, 2014, Exercise Price: $47.00 $ Expiration: December, 2014, Exercise Price: $44.00 Expiration: December, 2014, Exercise Price: $45.00 The Boeing Co.: Expiration: October, 2014, Exercise Price: $130.00 Expiration: October, 2014, Exercise Price: $135.00 10 90 Expiration: November, 2014, Exercise Price: $135.00 Caesars Entertainment Corp.: Expiration: October, 2014, Exercise Price: $14.00 Expiration: December, 2014, Exercise Price: $15.00 Constellation Brands, Inc. - Class A: Expiration: October, 2014, Exercise Price: $90.00 Expiration: October, 2014, Exercise Price: $92.50 General Dynamics Corp.: Expiration: November, 2014, Exercise Price: $120.00 Expiration: November, 2014, Exercise Price: $125.00 Honeywell International Inc.: Expiration: October, 2014, Exercise Price: $97.50 Las Vegas Sands Corp.: Expiration: October, 2014, Exercise Price: $72.50 22 Expiration: October, 2014, Exercise Price: $80.00 Expiration: November, 2014, Exercise Price: $67.50 Expiration: November, 2014, Exercise Price: $75.00 Expiration: November, 2014, Exercise Price: $77.50 51 Lockheed Martin Corp.: Expiration: December, 2014, Exercise Price: $175.00 Expiration: December, 2014, Exercise Price: $180.00 MGM Resorts International: Expiration: October, 2014, Exercise Price: $26.00 Expiration: October, 2014, Exercise Price: $27.00 Expiration: November, 2014, Exercise Price: $27.00 Expiration: December, 2014, Exercise Price: $24.00 Expiration: December, 2014, Exercise Price: $25.00 Expiration: December, 2014, Exercise Price: $26.00 The accompanying notes are an integral part of these financial statements. 12 SCHEDULE OF OPTIONS WRITTEN (Continued) USA Mutuals Barrier Fund September 30, 2014 (Unaudited) WRITTEN CALL OPTIONS 0.8% (Continued) Contracts Value Molson Coors Brewing Co. - Class B: Expiration: October, 2014, Exercise Price: $72.50 $ Expiration: October, 2014, Exercise Price: $77.50 Northrop Grumman Corp.: Expiration: November, 2014, Exercise Price: $125.00 Expiration: January, 2015, Exercise Price: $135.00 Raytheon Co.: Expiration: October, 2014, Exercise Price: $97.50 26 Expiration: November, 2014, Exercise Price: $100.00 Reynolds American Inc.: Expiration: November, 2014, Exercise Price: $60.00 Smith & Wesson Holding Corp.: Expiration: December, 2014, Exercise Price: $10.00 Sturm, Ruger & Co., Inc.: Expiration: October, 2014, Exercise Price: $50.00 United Technologies Corp.: Expiration: October, 2014, Exercise Price: $115.00 Wynn Resorts, Ltd.: Expiration: November, 2014, Exercise Price: $195.00 Expiration: November, 2014, Exercise Price: $200.00 Total Written Call Options (Premiums received $1,734,042) WRITTEN PUT OPTIONS 0.0% Lorillard, Inc.: Expiration: December, 2014, Exercise Price: $60.00 Total Written Put Options (Premium received $42,575) Total Written Options (Premiums received $1,776,617) $ The accompanying notes are an integral part of these financial statements. 13 PORTFOLIO OF INVESTMENTS USA Mutuals Generation Wave Growth Fund September 30, 2014 (Unaudited) COMMON STOCKS 59.9% Shares Value Accommodation & Food Services 6.8% Las Vegas Sands Corp.(c) $ MGM Resorts International(a)(c) Arts, Entertainment & Recreation 3.4% Boyd Gaming Corp.(a)(c) International Game Technology Consumer Discretionary 0.4% Caesars Acquisition Co.(a) Manufacturing 40.2% Aerospace Product & Parts Manufacturing 12.4% The Boeing Co.(c) Smith & Wesson Holding Corp.(a)(c) Sturm, Ruger & Co., Inc.(c) Beverage Manufacturing 0.5% AMBEV S.A. - ADR(b) Cut and Sew Apparel Manufacturing 3.5% lululemon athletica inc.(a)(c) Petroleum and Coal Products Manufacturing 4.9% Chevron Corp.(c) Pharmaceutical and Medicine Manufacturing 4.9% Pfizer Inc.(c) Tobacco Manufacturing 11.2% Altria Group, Inc.(c) Lorillard, Inc.(c) Reynolds American Inc.(c) Veneer, Plywood, and Engineered Wood Product Manufacturing 2.8% Louisiana-Pacific Corp.(a)(c) The accompanying notes are an integral part of these financial statements. 14 PORTFOLIO OF INVESTMENTS (Continued) USA Mutuals Generation Wave Growth Fund September 30, 2014 (Unaudited) COMMON STOCKS 59.9% (Continued) Shares Value Mining, Quarrying and Oil & Gas Extraction 0.8% EXCO Resources, Inc. $ Professional, Scientific, and Technical Services 2.4% McDermott International, Inc.(a)(b)(c) Retail Trade 3.1% Wal-Mart Stores, Inc.(c) Utilities 2.8% Exelon Corp.(c) Total Common Stocks (Cost $7,171,043) EXCHANGE TRADED FUNDS 14.9% ETFS Gold Trust(a) PIMCO Total Return Exchange-Traded Fund PowerShares Fundamental High Yield Corporate Bond Portfolio ProShares Short 20+ Year Treasury(a)(c) ProShares UltraShort 20+ Year Treasury(a)(c) Total Exchange Traded Funds (Cost $1,955,631) EXCHANGE TRADED NOTES 10.5% ELEMENTS Linked to Rogers International Commodity Index(a)(b) iPath Dow Jones-UBS Commodity Index Total Return ETN(a)(b) iPath S&P GSCI Crude Oil Total Return Index ETN(a)(b) Total Exchange Traded Notes (Cost $1,369,763) LIMITED PARTNERSHIP 8.2% United States Natural Gas Fund, LP(a)(c) Total Limited Partnership (Cost $997,012) The accompanying notes are an integral part of these financial statements. 15 PORTFOLIO OF INVESTMENTS (Continued) USA Mutuals Generation Wave Growth Fund September 30, 2014 (Unaudited) PURCHASED PUT OPTIONS 0.9% Shares/Principal Value SPDR S&P rust $ SPDR S&P rust Total Purchased Put Options (Cost $180,900) SECTOR FUND 0.9% Market Vectors Gold Miners ETF Total Sector Fund (Cost $129,241) SHORT-TERM INVESTMENTS 8.2% Investment Companies(d) 5.6% Fidelity Institutional Money Market Portfolio, 0.040% STIT - Liquid Assets Portfolio, 0.060% Total Investment Companies (Cost $685,607) U.S. Treasury Bill 2.6% 0.014%, 10/09/2014 $ Total U.S. Treasury Bill (Cost $314,999) Total Short-Term Investments (Cost $1,000,606) Total Investments (Cost $12,804,196) 103.5% Liabilities in Excess of Other Assets (3.5)% ) TOTAL NET ASSETS 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of September, 30 2014 the fair value of collateral is $7,709,914. (d) These securities have fluctuating yields. The yields listed are the 7-day yields as of September 30, 2014. ADR – American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 16 SCHEDULE OF OPTIONS WRITTEN USA Mutuals Generation Wave Growth Fund September 30, 2014 (Unaudited) WRITTEN CALL OPTIONS 1.6% Contracts Value Altria Group, Inc.: Expiration: December, 2014, Exercise Price: $44.00 50 $ The Boeing Co.: Expiration: October, 2014, Exercise Price: $130.00 60 Boyd Gaming Corp.: Expiration: November, 2014, Exercise Price: $11.00 Chevron Corp.: Expiration: November, 2014, Exercise Price: $130.00 50 Exelon Corp.: Expiration: November, 2014, Exercise Price: $35.00 Las Vegas Sands Corp.: Expiration: October, 2014, Exercise Price: $63.00 60 Lorillard, Inc.: Expiration: December, 2014, Exercise Price: $60.00 Louisiana-Pacific Corp.: Expiration: November, 2014, Exercise Price: $15.00 lululemon athletica inc.: Expiration: October, 2014, Exercise Price: $40.00 McDermott International, Inc.: Expiration: January, 2015, Exercise Price: $7.00 MGM Resorts International: Expiration: November, 2014, Exercise Price: $24.00 Pfizer Inc.: Expiration: November, 2014, Exercise Price: $30.00 ProShares Short 20+ Year Treasury: Expiration: November, 2014, Exercise Price: $28.00 80 ProShares UltraShort 20+ Year Treasury: Expiration: November, 2014, Exercise Price: $58.00 30 Reynolds American Inc.: Expiration: November, 2014, Exercise Price: $57.50 50 Smith & Wesson Holding Corp.: Expiration: November, 2014, Exercise Price: $10.00 Sturm, Ruger & Co., Inc.: Expiration: January, 2015, Exercise Price: $50.50 The accompanying notes are an integral part of these financial statements. 17 SCHEDULE OF OPTIONS WRITTEN (Continued) USA Mutuals Generation Wave Growth Fund September 30, 2014 (Unaudited) WRITTEN CALL OPTIONS 1.6% (Continued) Contracts Value United States Natural Gas Fund, LP: Expiration: October, 2014, Exercise Price: $23.00 50 $ Expiration: November, 2014, Exercise Price: $22.00 Expiration: November, 2014, Exercise Price: $23.00 Wal-Mart Stores, Inc.: Expiration: October, 2014, Exercise Price: $75.00 50 Total Written Call Options (Premiums received $171,154) WRITTEN PUT OPTIONS 0.1% Lorillard, Inc.: Expiration: December, 2014, Exercise Price: $60.00 50 Total Written Put Options (Premiums received $10,890) Total Written Options (Premiums received $182,044) $ The accompanying notes are an integral part of these financial statements. 18 (This Page Intentionally Left Blank.) 19 FINANCIAL STATEMENTS Statements of Assets and Liabilities September 30, 2014 (Unaudited) USA Mutuals USA Mutuals Generation Wave Barrier Fund Growth Fund ASSETS Investments, at cost $ $ Investments, at value Due from brokers — Income receivable Receivable for capital shares sold — Receivable for investments sold Receivable from Advisor — Other assets TOTAL ASSETS LIABILITIES Due from brokers 1 — Written options, at value (premium received of $1,776,617 and $182,044, respectively) (Note 2) Payable for distribution fees — Payable to affiliates Payable to Trustees Payable to Advisor — Payable for capital shares redeemed Payable for investments purchased Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized loss ) ) Net unrealized appreciation (depreciation) on: Investments ) Purchased options — ) Written options ) ) NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 20 FINANCIAL STATEMENTS Statements of Assets and Liabilities (Continued) September 30, 2014 (Unaudited) USA Mutuals USA Mutuals Generation Wave Barrier Fund Growth Fund Institutional Class: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ Investor Class: Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ Class A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and minimum offering price per share(1)(3) $ Maximum offering price per share (net asset value per share divided by 0.9425)(2) $ Class C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (may be subject to contingent deferred sales charge)(1)(4) $ A redemption fee of 1.00% is assessed against shares redeemed within 60 days of purchase. Reflects a maximum sales charge of 5.75%. A contingent deferred sales charge (“CDSC”) of 1.00% may be imposed on share purchases of $1 million or more that are redeemed within 18 months of purchase. A CDSC of 1.00% may be charged on shares redeemed within twelve months of purchase. The accompanying notes are an integral part of these financial statements. 21 FINANCIAL STATEMENTS Statements of Operations For the Six Months Ended September 30, 2014 (Unaudited) USA Mutuals USA Mutuals Generation Wave Barrier Fund Growth Fund INVESTMENT INCOME Dividend income (Net of foreign withholding tax of $84,028 and $113, respectively) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Advisory fees (Note 3) Fund accounting fees (Note 3) Legal fees Federal and state registration fees Transfer agent fees and expenses (Note 3) Administration fees (Note 3) Chief compliance officer fees and expenses Trustees’ fees and related expenses Audit fees Custody fees (Note 3) Reports to shareholders Distribution fees – Investor Class (Note 3) — Distribution fees – Class A (Note 3) — Distribution fees – Class C (Note 3) — Other expenses TOTAL EXPENSES BEFORE INTEREST EXPENSE Interest expense (Note 6) — TOTAL EXPENSES Less waivers by Advisor (Note 3) — ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS CONTRACTS Net realized gain (loss) from security transactions: Investments ) Purchased options (Note 2) ) ) Written options (Note 2) Change in net unrealized appreciation/depreciation on: Investments ) ) Purchased options (Note 2) — ) Written options (Note 2) ) REALIZED AND UNREALIZED LOSS ON INVESTMENTS AND OPTIONS CONTRACTS ) ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) $ ) The accompanying notes are an integral part of these financial statements. 22 FINANCIAL STATEMENTS Statements of Changes in Net Assets
